Citation Nr: 0115419	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-01 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to VA disability compensation for skin disability 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from February to December 
1943 and from April 1944 to December 1945.  

The veteran filed his claim for the benefit at issue in July 
1998.  It is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the VA 
Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  In November 1997 the veteran had several actinic 
keratoses treated with liquid nitrogen at a VA dermatology 
clinic, and a topical cream, Efudex, was prescribed as a 
follow-up treatment, to start in four weeks.  

2.  The record is not clear as to whether it was intended 
that the veteran use the medication twice a day or twice a 
week, but the prescription specified that it be used twice a 
day.  

3.  Following application of the medication as prescribed for 
several weeks, he developed a raw, sore area on his nose with 
occasional bleeding for several months

4.  When afforded a VA dermatology examination in November 
1999, no residual manifestations of disability attributed to 
treatment could be detected.  

5.  Additional disability related to treatment rendered, and 
medication prescribed for the veteran by VA in November 1997 
in response to actinic keratosis is not shown. 


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 due to treatment rendered him by VA in 
November 1997 and thereafter for actinic keratosis is not in 
order because the veteran did not incur additional disability 
as the result of such treatment.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.358 
(2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that VA's duty to assist in the development 
of this claim and duty to notify the appellant of information 
and evidence needed to substantiate and complete a claim have 
been met.  In this regard, by virtue of a Statement of the 
Case and a Supplemental Statement of the Case issued during 
the pendency of the appeal, the veteran was given notice of 
the information or evidence necessary to substantiate his 
claim.  In addition, it appears that all pertinent clinical 
reports bearing on VA treatment rendered the veteran have 
been procured.  Moreover, the veteran was afforded a hearing 
before a hearing officer at the RO in June 2000.  Finally, 
the veteran's representative was afforded an opportunity to 
review the file in May 2001.

The claim from which the present appeal ensues was received 
in July 1998.  Under the applicable law, compensation will be 
payable for additional disability only where it is 
ascertained that the additional disability resulted from VA 
hospital care, medical or surgical treatment; and the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment of 
similar instance of fault on the part of the VA in furnishing 
the care or treatment.  38 U.S.C.A. § 1151. 

The veteran avers that, when he was afforded VA outpatient 
treatment in November 1997 for a lesion on his nose, a VA 
physician prescribed Efudex which he was to apply twice 
daily.  He indicates that language to such effect was 
included by the pharmacy at a VA Medical Center where he had 
the prescription filled.  He asserts that he proceeded to 
apply the prescribed Efudex twice daily but that, 
approximately one week later, his nose became sore and raw.  
When he was seen for VA outpatient treatment in late January 
1998, he was told that his prescription should have directed 
him to apply the medication twice a week.  He indicates that 
the Efudex was discontinued at that point and that by about 
April 1998 his nose had cleared up.  However, he asserts that 
he has permanent disfigurement of his nose and that he also 
experiences unpredictable occasional bleeding from the 
affected area.  He contends that these problems comprise 
residual disability which is a direct consequence of his 
having been directed by VA to take the Efudex twice daily as 
opposed to less frequently.

Outpatient clinic treatment notes furnished by the veteran 
reflects that on November 4, 1997, the veteran presented at 
the VA dermatology clinic at Bay Pines Florida.  He had a 
history of skin cancers and was complaining of scaly lesions 
on his scalp.  Findings on physical examination included 
papules on the scalp and nose.  The assessment was a total of 
four actinic keratoses, which were treated with liquid 
nitrogen.  He was to be given a prescription for Efudex 5% 
"crm" to start applying in one month after the lesions 
healed.  The words "twice a week" have been inserted above 
the basic entry with a carat designation (^) after the word 
"crm".  A pharmacy note, also dated November 4, 1997, 
reflects that that the veteran was to be prescribed Efudex 5% 
"BID", i.e., to be applied twice daily.  The note also 
reflects that the veteran was instructed to use sunscreen 
daily, to wash his hands after applying the Efudex, and to 
protect himself from the sun when using the medication.  The 
entry also reflects that he was also given written 
information on Efudex treatment and its effects.  A copy of 
the label affixed by the pharmacy in the VA Medical Center in 
Bay Pines, Florida, on the veteran's filled prescription 
(also on November 4, 1997) for Efudex reads, in pertinent 
part, to "apply cream to nose twice a day" starting December 
4, 1997.  

Copies of treatment records, including the records described 
above, were requested from the Bay Pines facility and have 
been added to the record.  The records show that the veteran 
was receiving treatment through several clinics for multiple 
physical and psychiatric disorders.  The copies of the 
November 4 records furnished are identical to those furnished 
by the veteran.  A report pertaining to VA outpatient 
treatment rendered the veteran on January 28, 1998, reflects 
that he was using multiple medications for his numerous 
medical problems.  He had been applying the Efudex cream to 
his nose twice daily ("BID") for the previous approximately 
six weeks.  He was noted to have large raw areas on his nose.  
The irritation had started the previous week and was getting 
worse.  The veteran was instructed to discontinue the Efudex, 
and a different medication was prescribed.  When the veteran 
was seen for VA outpatient treatment in September 1998, he 
was noted to be concerned about cardiovascular problems, 
diarrhea following a vacation trip and red, open pimples on 
the bridge of his nose.  

In April 1999, the veteran again presented for VA outpatient 
treatment.  He related that since discontinuing taking 
Efudex, a crusted papule would recur on his nose every so 
often.  The pertinent assessment, following physical 
examination, was actinic keratosis involving the veteran's 
left nasal bridge.

When he was examined by VA in November 1999, the veteran 
related that, when he was seen for VA outpatient treatment in 
January 1998, he was told that he should only have been 
taking his prescribed Efudex twice a week instead of twice a 
day.  He further indicated that he was then prescribed some 
type of cream to aid the raw area on his nose.  After using 
the cream, the raw area improved.  However, he related that 
about every couple of months he would experience bleeding 
from a small area (about one centimeter or less) on the left 
side of his nose.  He believed that the Efudex had helped the 
actinic keratosis rash he originally had.  Findings on 
physical examination of the skin of the veteran's nose 
revealed only a very slight hypopigmentation in an area of 
about 1/2 centimeter on the middle of the nasal bridge.  The 
area was very difficult to see, even with close inspection.  
The nasal bridge was free of actinic keratosis, ulceration, 
scarring, macules, erythema, deformity, tenderness and/or 
tissue loss; there was no sign of itching.  In the 
examination assessment, the VA examiner indicated that the 
actinic keratosis lesion which had been noted when the 
veteran was seen for VA outpatient treatment in April 1999 
was not now present.  The examiner noted the inconsistency 
within the November 1997 medical entries and noted that it 
was impossible to tell who had added the twice a week 
language.  He noted that Efudex was usually applied twice a 
day for two to four weeks in the treatment of actinic 
keratosis, but he would not speculate as to what would have 
been the proper dose, relative to the Efudex prescribed the 
veteran by VA in November 1997, i.e., whether using Efudex 
twice a week versus twice a day would have been more 
appropriate and would have had less side effects since he did 
not have all the facts.  

In considering the veteran's claim for VA disability 
compensation for skin disability pursuant to the provisions 
of 38 U.S.C.A. § 1151, the Board has taken great pains to set 
forth his related contentions with particularity and 
attention to detail.  As pertinent to those contentions, the 
current record reflects some inconsistency as to the precise 
dosage of Efudex prescribed for the veteran in November 1997.  
He was formally directed, when his prescription was filled 
the same day by the pharmacy in the VA Medical Center in Bay 
Pines, Florida, to use the medication twice a day beginning 
the next month.  However, even if applying the Efudex twice a 
day was not what was intended, such consideration affords no 
basis to award the veteran VA disability compensation for 
skin disability pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  The provisions of such statutory authority 
specifically predicate any award of VA disability 
compensation on the presence of additional disability 
traceable to treatment rendered a claimant by VA.  In this 
case the veteran, who had several  actinic keratoses when he 
was seen by VA in November 1997, had them removed with liquid 
nitrogen and was prescribed a topical medication as a form of 
follow-up treatment.  There were apparently some unsightly 
complications for several months, but when he was examined by 
VA in November 1999, he was found to be completely free of 
actinic keratosis or any lesion involving his nose/nasal 
bridge, and to have no residual disability attributable to 
the treatment.  

The veteran has testified that the affected area on his nose 
becomes problematic approximately every three months, and 
requires some treatment to occasion healing as quickly as 
possible.  However, even if the described episodes involve 
recurrences of the actinic keratosis assessed by VA in 
November 1997 (and even ignoring the matter of whether such 
recurrences are a result of carelessness, negligence, lack of 
proper skill, error in judgment of similar instance of fault 
in the treatment rendered the veteran by VA), the same would 
still not comprise additional disability in the context of 
the present appeal.  In this regard, the veteran was noted to 
already have a history of skin cancer when he was seen by VA 
on November 4, 1997, and the payment of VA compensation in 
accordance with 38 U.S.C.A. § 1151 is prohibited for 
disablement which represents the continuance or natural 
progress of a disease for which VA treatment was rendered.  
38 C.F.R. § 3.358(b)(2); accord, VAOPGCPREC 5-2001 (February 
5, 2001).   

In view of the foregoing observations, and in the absence of 
any evidence documenting the presence of pertinent legally 
cognizable additional disability related to care rendered the 
veteran by VA, the Board is constrained to conclude that VA 
disability compensation for skin disability pursuant to the 
provisions of 38 U.S.C.A. § 1151 is not in order.  
38 U.S.C.A. § 1151; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. § 3.358.


ORDER

Entitlement to VA disability compensation for skin disability 
pursuant to the provisions of 38 U.S.C.A. § 1151 is not 
established.  The benefit sought on appeal is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

